DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray radiation, does not reasonably provide enablement for the broad scope of “radiation.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “radiation” as being any radiation included in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "radiation", the following factors, were considered.  

 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “radiation” in general, which can include any radiation in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. However, the subject matter to which the specification pertains is x-ray radiation. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the broad scope of "radiation", such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all radiations in the broad scope of "radiation", such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, since those devices do not exist and since the interaction of these other radiations would produce outputs that could not be used to practice the claimed invention.  

(6) The existence of working examples: The disclosure does provide a working example using x-ray radiation. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for radiations that do not have an existing emission device, such as devices emitting cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all spectrums of radiation, there are devices for various radiations that do not exist, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray radiation, the specification does not enable one to make and/or use the claimed invention with other types of radiation, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make and/or use since such emission devices do not exist.  See also Monsanto Co. v. Syngenta Seeds, Inc., 
This rejection may be obviated by inserting "x-ray" before each instance of "radiation" in the claim(s). Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-13, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2017/0358380; hereinafter Rothschild ‘380) in view of Rothschild (US 2009/0103686; hereinafter Rothschild ‘686).

Regarding claims 1 and 23-24, Rothschild ‘380 discloses a radiation scanning system with a corresponding method and means (300) comprising: a source (320) configured to output penetrating radiation (322); a collimator (326) configured to collimate the penetrating radiation to form a collimated, irradiating fan beam (328) of the penetrating radiation, the fan beam oriented in a fan beam plane (of 328); a disk chopper wheel (104) that is configured to block the fan beam, the disk chopper wheel configured to receive the fan beam (328) at a fan beam position on a source side of the disk chopper wheel, the disk chopper wheel defining one or more apertures (214) therein that are configured to pass at least a portion of the fan beam from the source side to an output side of the disk chopper wheel for scanning a target object (332). 

Rothschild ‘686 (fig. 8 and par. 27) teaches a translation mechanism (for 62) configured to effect a variable, relative displacement between the disk chopper wheel (20) and the beam plane, the variable, relative displacement enabling the beam position to be continuously variable (via 62). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Rothschild ‘380 with the teaching of Rothschild ‘686, since one would have been motivated to make such a modification for expanding the field of view (fig. 8 and par. 7).
	
Regarding claim 3, Rothschild ‘380 (fig. 8) teaches wherein the translation mechanism is further configured to effect the variable, relative displacement between the disk chopper wheel (20) and the beam plane (from 10) in a direction (62) substantially normal to the beam plane. 

Regarding claim 7, Rothschild ‘380 discloses wherein the disk chopper wheel (104) is configured to rotate about a rotation axis thereof (in the middle of 104), the rotation axis being perpendicular to a rotation plane in which the disk chopper wheel is oriented (along 442). 

Regarding claim 8, Rothschild ‘380 (fig. 4) discloses wherein the rotation plane (of 104) is substantially non-perpendicular relative to the beam plane (from 320). 

Regarding claim 9, Rothschild ‘686 teaches wherein the translation mechanism (for 62) is further configured to effect the variable, relative displacement between the disk chopper wheel (20) and the 

Regarding claim 10, Rothschild ‘380 discloses wherein an angle between the rotation plane and the beam plane is less than 30o (fig. 4 and par. 46). 

Regarding claim 11, Rothschild ‘380 discloses wherein the angle between the rotation plane and the beam plane is less than 15o (fig. 4 and par. 46).  

Regarding claim 12, Rothschild ‘380 discloses wherein the disk chopper wheel (104) has a rim (at the circumference of 104), the one or more apertures being one or more radial slit apertures (214) extending toward the rim and toward the rotation axis, the one or more radial slit apertures further configured to pass the at least a portion of the beam through the one or more radial slit apertures to form a scanning pencil beam (130), as a function of rotation of the disk chopper wheel, for scanning the target object over an angular field of view (FOV). 

Regarding claim 13, Rothschild ‘686 teaches wherein the system has a full FOV resulting from an angular range of rotation of the disk chopper wheel (20) over which the beam intersects cross-sectionally with a radial slit aperture of the one or more radial slit apertures (12), the system further comprising one or more FOV-limiting plates (fig. 8:22) configured to block penetrating radiation from the fan beam or pencil beam to limit the full FOV to a limited FOV (via 22) that is smaller than the full scanning angular FOV. 

Regarding claim 18, Rothschild ‘686 (fig. 8) teaches wherein the disk chopper wheel (20) has a solid cross-sectional area in the plane of rotation, the system further comprising an output-side scatter plate (22) having a solid cross-sectional area in a plane parallel to the plane of rotation (of 20), the output-side scatter plate (22) being substantially opaque to the penetrating radiation and defining an open slot aperture therein configured to pass the penetrating radiation, wherein the solid cross-sectional area of the output-side scatter plate (22) in the plane parallel to the rotation plane of the disk chopper wheel is substantially smaller than the solid cross-sectional area of the disk chopper wheel (20), the system further comprising a support structure configured to secure the output-side scatter plate (22) substantially parallel to the rotation plane of the disk chopper wheel (20) with an output-side gap between the output-side scatter plate and the output side of the disk chopper wheel. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 1 above, and further in view of Mattson et al. (US 6461040; hereinafter Mattson).
Rothschild ‘380 as modified above suggests claim 1. 
However, Rothschild ‘380 fails to disclose wherein the translation mechanism is an electromechanical actuator.
Mattson teaches wherein the translation mechanism is an electromechanical actuator (106 and abstract).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Mattson, since these translation mechanisms were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for reducing vibrations (Mattson: col. 3:42-44).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 1 above, and further in view of Grondin et al. (US 2017/0332986; hereinafter Grondin).
Rothschild ‘380 as modified above suggests claim 1. 
However, Rothschild ‘380 fails to disclose wherein the translation mechanism is a manual actuator. 
Grondin teaches wherein the translation mechanism is a manual actuator (par. 35).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Grondin, since these translation mechanisms were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more user control.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 1 above, and further in view of Thran et al. (US 2011/0058644; hereinafter Thran).
Rothschild ‘380 as modified above suggests claim 1. 
However, Rothschild ‘380 fails to disclose wherein the translation mechanism is a slide mechanism. 
Thran teaches wherein the translation mechanism is a slide (224) mechanism (par. 38).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Thran, since these translation mechanisms were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for smoother translations.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 7 above, and further in view of Smith (US 5181234).
Rothschild ‘380 as modified above suggests claim 7. 
However, Rothschild ‘380 fails to disclose wherein the disk chopper wheel has a solid cross-sectional area in the plane of rotation, the system further comprising a source-side scatter plate having a solid cross-sectional area in a plane parallel to the rotation plane of the disk chopper wheel, the source-side scatter plate being substantially opaque to the penetrating radiation and defining an open slot aperture therein configured to pass penetrating radiation, wherein the solid cross-sectional area of the source-side scatter plate is substantially smaller than the solid cross-sectional area of the disk chopper wheel, the system further comprising a support structure configured to secure the source-side scatter plate substantially parallel to the rotation plane of the disk chopper wheel with a source-side gap between the source-side scatter plate and the source side of the disk chopper wheel. 
Smith teaches wherein the disk chopper wheel (14) has a solid cross-sectional area in the plane of rotation, the system further comprising a source-side scatter plate (15) having a solid cross-sectional area in a plane (of 15) parallel to the rotation plane of the disk chopper wheel (14), the source-side scatter plate being substantially opaque to the penetrating radiation and defining an open slot aperture (with 15) therein configured to pass penetrating radiation, wherein the solid cross-sectional area of the source-side scatter plate (15) is substantially smaller than the solid cross-sectional area of the disk chopper wheel (14), the system further comprising a support structure (30) configured to secure the source-side scatter plate (15) substantially parallel to the rotation plane of the disk chopper wheel (14) with a source-side gap between the source-side scatter plate (15) and the source side of the disk chopper wheel (14). 
. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 1 above, and further in view of Tybinkowski et al. (US 2006/0083354; hereinafter Tybinkowski).
Rothschild ‘380 as modified above suggests claim 1. Rothschild ‘686 further teaches wherein the translation mechanism (for 62) is further configured to effect the variable, relative displacement such that the beam position at which the disk chopper wheel (20) is configured to receive the irradiating beam is also variable. 
However, Rothschild ‘380 fails to disclose smooth or incremental displacement for scanning. 
Tybinkowski teaches smooth or incremental displacement for scanning (par. 64). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Tybinkowski, since one would have been motivated to make such a modification for adapting to the type of view desired (Tybinkowski: par. 64). 
Furthermore, since the Examiner finds that the prior art contained a “base” upon which the claimed invention can be seen as an “improvement” (with smooth or incremental displacement), and since the Examiner finds that the prior art (i.e., Tybinkowski) contained a “comparable” system that has been improved in the same way as the claimed invention (with smooth or incremental displacement), the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 1 above, and further in view of Geus et al. (US 5692028; hereinafter Geus).
Rothschild ‘380 as modified above suggests claim 1. 
However, Rothschild ‘380 fails to disclose a mobile radiation scanning system comprising a plurality of radiation scanning systems.
Geus teaches a mobile radiation scanning system (figs. 3a-3c) comprising a plurality of radiation scanning systems (col. 3:50-52).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Geus, since one would have been motivated to make such a modification for faster processing with more systems.
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild ‘380 and Rothschild ‘686 as applied to claim 1 above, and further in view of Seppi et al. (US 2004/0017888; hereinafter Seppi).
Rothschild ‘380 as modified above suggests claim 1. 
However, Rothschild ‘380 fails to disclose a stationary radiation scanning portal comprising a plurality of radiation scanning systems.
Seppi teaches a stationary radiation scanning portal (fig. 2) comprising a plurality of radiation scanning systems (fig. 7).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Seppi, since one would have been motivated to make such a modification for efficiency with more systems (Seppi: par. 18).

Allowable Subject Matter
Claims 2 and 14-16 would be objected to, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims to as being dependent upon a rejected base claim and if Applicant amends the claims as suggested by the Examiner to overcome the rejection(s) under 35 U.S.C. 112, 1st paragraph, set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884